BETTS, District Judge.
1. Upon the proofs it is found the Emily committed no fault in not taking measures to avoid the De Peyster previous to the hail. If she was without headway at the time, she had no power to do anything, and if she was under way and running six knots she had, by the usage of navigation, a right to hold her tack, until the necessity of changing it to avoid collision became apparent (2 Hagg. Adm. 174; Story, Bailm., 2d Ed.. §§ 6, 11), and on the evidence, that was not until after ineffectual hails to the De Peyster.
2. It is further found on the proofs that after it was discovered the De Peyster did not observe the hails, the Emily could have made no movement that would have avoided the collision; for if she was running six knots and the De Peyster eight, they were approaching at the rate of fourteen knots and their distance, if supposed to be 80 or 100 rods would be run over in 15 minutes, and if they were only so many yards, instead of rods, distant apart they would meet in about three minutes (and the time of collision would conduce strongly to prove that the vessels could not have been 30 or 40 rods apart), and accordingly the Emily so situated could make no manoeuvre that would remove her out of the line of approach of the De Peyster, within the time necessary under either supposition.
3. The Emily had a right to suppose the De Peyster saw her. and though apparently coming close upon her, could and would avoid her; the practice of that kind of craft so to run is fully proved, and that the facility with which they are manoeuvred justified the Emily in holding her own tack, and relying upon the movements of the De Peyster until the hails were made, after that it is clearly shown she had no power to avoid a collision.
■4. The De Peyster was guilty of a gross fault in keeping no look-out on the deck. The evidence is clear that the accident would have been avoided if a look-out had been kept. No custom or habit with such craft, however general, can dispense with the use | j i | of a precaution so necessary to the safety of ¡ other vessels as well as their own, and as the i accident arose from that fault the schooner is answerable for its consequences. 2 Dod. 83, 85.
5. Upon the proofs I consider the injuries received by the ship to be at least 81.200, and I decree for the libellants to that amount with costs to be taxed. 1 Hagg. Adm. 109.
The above ease was heard on appeal before Nelson. Circuit Justice, and further proofs introduced by the parties. The judgment of the district court was affirmed. [Case unreported.]